EXHIBIT EMPLOYMENT AGREEMENT Employment Agreement, between WECOSIGN Inc (the "Company") and Frank Jakubaitis (the "Employee"). 1.For good consideration, the Company employs the Employee on the following terms and conditions. 2.Term of Employment. Subject to the provisions for termination set forth below this agreement will begin on May lst , 2009. 3.Salary. The Company shall pay Employee a salary of $ 13, 900.00 per month, for the services of the Employee, payable at regular payroll periods. Payroll Periods are the lst and the 15th of each month 4.Duties and Position. the Company hires the Employee in the capacity of C.E.O and Chairman.The Employee's duties may be reasonably modified by the Company's board of directors from time to time. 5.Employee to Devote Full Time to Company. the Employee will devote full time, attention, and energies to the business of the Company, and, during this employment, will not engage in any other business activity, regardless of whether such activity is pursued for profit, gain, or other pecuniary advantage. Employee is not prohibited from making personal investments in any other businesses provided those investments do not require active involvement in the operation of said companies. 6.Confidentiality of Proprietary Information.
